DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
Claims 1-6 and 8 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-11 of copending Application No. 17/600,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and reference claims are directed to the same subject matter, namely: a sintered body of yttrium oxide comprising a plurality of open pores having an average pore center distance of 50 um or more, a positive deviation from normal Gaussian distribution, an average pore diameter of 2.5 um or less, a coefficient of diameter variation of open pores being 0.7 or less, an area ratio of open pores being 0.10% or less, and the sintered body is used as a component in a plasma processing device.
Applicant has not responded to this rejection; therefore, it is assumed that Applicant does not disagree with the rejection.  The rejection is hereby maintained.

Claim Rejections - 35 USC § 102
Claims 1-8 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAGASAKA et al. (US 2007/0066478) as set forth in the last office action and reiterated below.
	Claims 1-6: Nagasaka teaches a yttria sintered body that is used as a component member of a plasma processing apparatus (Nagasaka, para. 0016) comprising 99% or more of yttria and having open pores of an area ratio of 0.10% or less (Nagasaka, para. 0062 and 00777, Table 1, Example 1-1; Table 2, Examples 1-7 to 1-9. Because the area ratio of open pores is 0.06, it indicates the open pores are few and far in between; in other words, the L1 distance is necessarily at least 50 m, the deviation from normal distribution (i.e. kurtosis) is 0 or over, the particle size of the open pores is less than 2.5 m, and the coefficient of variation in diameter of open pores is 0.7 or lower.
	Claim 7: Nagasaka does not report the crystal grain size of the yttria in the sintered body; however, the sintering conditions comprise sintering temperature of 1800°C and pressure of 1,500kg/cm3 (Nagasaka, para. 0063) necessarily result in a mean crystal size of between 3-8 m. Support for this conclusion can be found in Kim et al (“Fabrication and plasma resistance of Y203 ceramics”, Ceramics International 41 (2015) 12757-1276212758). There, Kim shows sintering yttria at 1650°C and 1,500 kfg/cm3 pressure results in sintered yttria with crystal size of between 3.3 to 5.5 m (Kim, page 12760, Table 4). As Nagasaka states that the higher sintering temperature would result in larger crystal size (Nagasaka, para. 0058), thus at 1800°C sintering temperature (Nagasaka, Example 1, para. 0063) which is slightly higher than 1650°C of Kim’s sintering method, and thus the crystal size is expected to be slightly higher than the 3.3-5.5 m reported in Kim; in other words, the crystal size is expected to be within the claimed range of 3-8 m.
	Claim 8: Nagasaka teaches a plasma processing apparatus comprising the sintered body above and a plasma generator, i.e. production yield facility (Nagasaka, para. 0016, 0026, 0056 and 0085).

Response to Arguments
Applicant argues that “the body in Nagasaka is formed using a “Cold Isostatic press” (CIP) method”, whereby “the raw material is injected into a mold and then pressured at a predetermined temperature such that there is almost no flowing of the raw material” and thus “bubbles are generated and consequently form the “relatively small” open pores, “and the number of open pores per unit area tends to be large.  In other words, the L1 distance is relatively small.”  This is just a conjecture that is based on a half-truth from selective reading of Nagasaka teaching.  The CIP method that is referred in the argument is not the method that forms the sintered body but rather the forming of granules that make the body.  Thus, bubble forming or not is irrelevant at this stage of the process.  In fact, the sintering process of Nagasaka is performed at the same temperature as that of the claimed invention, namely sintering at a temperature from 1620 to 1800oC (instant specification, page 21, Table 1) which is essentially within the range of 1700 to 2000oC taught by Nagasaka (Nagasaka, para. 0058). 
There are three factors in the processing conditions of Nagasaka that are the same as the process disclosed in the instant specification that necessarily render the sintered body of Nagasaka possessing the same features as claimed:  (1) the content of yttria in the body being at least 98 mass%; (2) the sintering temperature being about 1700-1800oC range; and (3) an open pore rate of 0.1% or lower (Nagasaka, page 4, Tables 1 and 2).  In addition, the objectives for obtaining the sintered body are also the same: (1) superior thermal shock resistance, (2) suppressing generation of particles and thus preventing or reducing microcracks, and (3)  corrosion resistance to plasma, when employed as a component member of an apparatus for a plasma process (Nagasaka, para. 0050, 0055,  0056, and 0075; instant specification, para. 0034, 0036, 0042-0043).  
In conclusion, contrary to Applicant’s allegations, the sintered body of Nagasaka necessarily possess the same physical and mechanical properties of the claimed product for the reasons discussed above.  Accordingly, Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 3, 2022